Title: To James Madison from Maury & Latham, 19 October 1821
From: Maury & Latham
To: Madison, James


                
                    
                        Sir,
                        Liverpool 19 Octo 1821
                    
                    Since we had this pleasure we have disposed of your remaining Tobacco at prices which we hope will be satisfactory & now beg to hand you Account Sales of the same leaving to your Cr. £278. 13. 5.
                    The business done in Tobacco this month has been extensive & at ¼ a ½ advance upon prices of August—supposing however that these advices would bring forward heavy supplies we have availed ourselves of the demand.
                    We would recommend your planting the larger description of Tobacco in future as such is so much preferred here that our manufacturers will give for equal quality of a larger description fully 1 d ⅌ ℔s more.
                    Our Ports will not open to Flour from the United States in Feby even—possibly they may in May, for the Crop is certainly materially injured. However the low price at which inferior Wheat must be sold will keep down the average.
                    We quote Tobacco @ 3 a 7 d & 7½–Flour 30/. We have the honor to be Sir With high respect Your most obedient servants
                    
                        Maury & Latham⅌ William Maury
                    
                
                
                
                    [Enclosure]
                    Account sales of 14 hhds tobacco recd. ⅌ Glide Wm Adams from Virginia on account of James Madison Esq. 1821
                     
Sep 21 Wm Stewart 2 hhds IM      7.  11.  2.   ”  ..  17  or  1271  lbs  at  4¼  22  10   1
                                 2.  11.  3.   2  ..  17  ”   1301   ”        5  27   2   1
Oct 1  T. Brown & Son 1          5.  10.  1.  26  ..  17  ”   1157   ”       4¾  22  17  11
“   2  Thos Roberts & Co 1      14.  10.  3.   7  ..  17  ”   1194   ”       4¾  23  12   7
“   3  Rayner & Co 1            13.  11.  ”    3  ..  17  ”   1218   ”       4¾  24.  2.  1
“   4  Moulsons & Co. 9          8.  12.  ”    2  ..  17  ”   1339   ”       4¾  26   9  11
          3.  12.  1.  21  ..  17
          4.  12.  3.   6  ..  17
          6.  11.  1.  22  ..  17
          9.  13.  -.  16      17
          1   11.  3.  26.     17
         12   12.  2    1.     17
         11.  11.  3.  16.     17
         11.  11.  3.   7.     17
              98.  3. 136.    10843  “   4¼  192   2
                                                              338   14   10

                              ———Charges———
Augt  2.  To insurance £336 at 25/ Ⴜcent & Policy               5.   8.   —
Sep  22   freight at 46/6 Ⴜ hhd & primage 5 Ⴜct                34.   3.   7
          landing charges 10/ Ⴜ hhd                             7.   —.   —
          fire insurce. 6/ postage of remces., & abated 2/10    —.   8.  10
          commission including brokerage
          & risk of debt on £338.14.10 at 4 Ⴜ cent }           13.  11.   —      60  11   5

          Nett proceeds due in cash 3. March 1822.                             £278   3   5
           Errors excepted
                         Liverpool 10 October 1821
                              Maury & Latham
                                  ⅌ William Maury
                    

                
            